EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	
In the claims:
In claim 1, lines 12 and 18:  The term “peripheral” has been changed to --periphery--.

In the specification:
1) 	On page 2, in paragraph 011, line 2 and in paragraph 012, line 2; on page 3, in paragraph 025, lines 10 & 14; on page 6, in paragraph 041, lines 2 & 8 and in paragraph 042, line 8; and on page 7, in paragraph 043, lines 10 & 15:  The term “peripheral” has been changed to --periphery--. 
2)	On page 3, in paragraph 025, line 3:  The term “add” has been changed to 

--and--.
3)	On page 9, in paragraph 048, line 3:  The term “Figs.” has been changed to 
--Fig.--.
4)	On page 9, in paragraph 048, line 4:  The phrase “to 6” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach the use of an inflatable bed comprising the particular structural configuration and cooperation between the upper, bottom, front, rear, left and right pieces; the left and right ring frames; the tensioning assembly and the air valve, as explicitly recited in independent claim 1.  With respect to the prior art, inflatable beds which comprise a pair of ring frames typically include upper and lower ring frames as opposed to the left and right ring frame arrangement as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT G SANTOS/Primary Examiner, Art Unit 3673